Citation Nr: 1340534	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1989 to July 1995.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2013 written statement, the Veteran withdrew his request for a Board hearing.

The Board has also reviewed the Veteran's Virtual VA and VBMS electronic claims file, which reveals additional VA outpatient treatment records dated through April 2013.  

FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for a rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim a rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2012).

In a November 2013 written statement, the Veteran indicated that he wished to withdraw from appeal the claim for a rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease. Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter. Accordingly, the Board does not have jurisdiction to review the matter on appeal and it must be dismissed.


ORDER

The appeal as to the claim for a rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease is dismissed.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


